Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #16/881349, Intravenous Fluid Bag Holder, filed 5/22/2020.  Claims 1-24 are pending.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “320” does not appear to be pointing to the “hub” in any of the figures, and is pointing to different areas. Additionally in Figure 4, there are two occurrences of the numeral “320”, neither of which point to the hub. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” has been used to designate a flat surface of the axle, however, in Figures 4 and 5 it is pointing to the lower surface of the housing.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 17 is objected to because of the following informalities:  The term “carbineer” should be replaced with the term ---carabiner---.  Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 5, 8-12, 14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding Claims 4 and 5:
	-There is insufficient antecedent basis for “the first end” and “the second end” since multiple first ends and second ends have been previously claimed.

	Regarding Claims 8-12:
	-It is unclear if the entire upper portion of the handle is considered to be the “axle” since only the cylindrical portion that is received in the hub actually functions as an axle. 
	
	Regarding Claim 10:
-It is unclear how the protuberances bias the handle to the storage position. By crushing the protuberances against the lower surface of the housing, it makes sense that the deployed position is retained, but how the handle is biased into the storage 

Regarding Claim 11:
-It is claimed that the protuberances are crushed when a force is applied to the handle to cause movement “between the storage and deployed positions”. This is unclear, as it appears the protuberances are only crushed when in the deployed position. 

	Regarding Claim 14:
	-It is unclear if “a base portion” is the same base portion already claimed in claim 1.
	-There is no antecedent basis for “the ambulance”.

Regarding Claim 19:
	-There is insufficient antecedent basis for “the first end” and “the second end” since multiple first ends and second ends have been previously claimed.






Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 20-24 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 5,940,943 (Kloster).

Regarding Claim 20, Kloster teaches an intravenous fluid bag hanger, comprising: 
a carabiner (10) comprising: 
a base portion (34/24), and the base portion includes an arm (24 comprises an arm on either side of 34), 
a closing member (40) is pivotally engaged to an end of the arm (24) of the base portion, the closing member (40) is biased to a closed position (via spring 52; Figure 2; col 3, ln 39-51) to form a holding region configured to hold one or more intravenous fluid bags, wherein a closing end (upper end of 40) of the closing member abuts or contacts an 70992835.8PATENTFiled Via EFS Webend of a central member (14; see Figure 2), and a distal portion (20) of the end (18) of the central member (14) extends outward past a point of abutment or contact (22) Ex parte Masham, 2 USPQ2d 1647 (1987). Since the carabiner of Kloster is capable of hanging an intravenous fluid bag, the claim language is met.

Regarding Claim 21, Kloster teaches the intravenous fluid bag hanger according to claim 20, further comprising a handle (rope attached to 14 in Figure 1).  

Regarding Claim 22, Kloster teaches the intravenous fluid bag hanger according to claim 21, wherein the handle is configured to pivot or rotate between storage and deployed positions (rope is capable of moving with respect to 14 so is capable of rotating for storage or to support the carabiner in the deployed position of Figure 1).  

Regarding Claim 23, Kloster teaches the intravenous fluid bag hanger according to claim 20, wherein the closing end (upper end) of the closing member (40) abuts or contacts the end (20) of the central member (14) between the distal portion of the end and the central member (distal end of 20 extends below 22 as depicted in Figure 2).  

Regarding Claim 24, Kloster teaches a double-sided carabiner (10) for hanging one or more intravenous fluid bags, comprising: 
a base portion (32/34), and the base portion includes a first arm and a second arm (24 comprises an arm on either side of 34); 
a first closing member (40 on left; Figures 1 and 2; col 3, ln 39-51) is pivotally engaged (at 50) to a first end of the first arm of the base portion, the first closing member is biased to a closed position (via spring 52) to form a first holding region configured to hold the one or more intravenous fluid bags, wherein a closing end (upper end) of the first closing member abuts or contacts a first end (18 on left) of a central member (14), and a distal portion (20) of the first end of the central member extends outward past a point of abutment or contact (22) between the closing end of the first closing member and the first end of the central member (as depicted in Figure 2); and, 
a second closing member (40 on right) is pivotally engaged (at 50) to a second end of the second arm of the base portion, the second closing member is biased to a closed position (via spring 52) to form a second holding 70992835.8PATENTregion configured to hold the one or more intravenous fluid bags, wherein a closing end (upper end) of the second closing member abuts or contacts a second end (18 on right) of the central member; and a distal portion (20) of the second end of the central member extends outward past a point of abutment or contact (22) between the closing end of the second closing member and the second end of the central member (as depicted in Figure 2).
The Examiner notes that the intravenous fluid bag is not given patentable weight since not positively claimed and since it has been held a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate Ex parte Masham, 2 USPQ2d 1647 (1987). Since the carabiner of Kloster is capable of hanging an intravenous fluid bag, the claim language is met.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over the Non-Patent Literature of Cast Products as submitted by the Applicant in the IDS of 5/17/2021 (hereinafter ‘Cast’) in view of https://www.fixmyambulance.com/category-s/1884.htm (hereinafter ‘FMA’).

Regarding Claim 1, Cast teaches an intravenous fluid bag hanger (IV2008), comprising: 
a handle (the “rubber IV bag holder” that extends downwardly with respect to the housing and comprises the Velcro straps) configured to pivot or rotate between storage and deployed positions (“IV Bag Holder can be put away into the recessed area of the casting”); 
a double-sided hook (Aluminum IV Bag Clip Holders x 2) comprising: 

the handle rotates relative to the double-sided hook (via depicted cylindrical axle).  
Cast does not teach that the double-sided hook is a double-sided carabiner, wherein the base portion includes a first arm and a second arm, 
a first closing member is pivotally engaged to a first end of the first arm of the base portion to form a first holding region configured to hold one or more intravenous fluid bags, wherein a closing end of the first closing member abuts or contacts a first end of a central member, and a distal portion of the first end of the central member extends outward past a point of abutment or contact between the closing end of the first closing member and the first end of the central member, 
a second closing member is pivotally engaged to a second end of the second arm of the base portion to form a second holding region configured to hold one or more intravenous fluid bags, wherein a closing end of the second closing member abuts or contacts a second end of the central member; and a distal portion of the second end of the central member extends outward past a point of abutment or contact between the closing end of the second closing member and the second end of the central member; and.
However, FMA, which also teaches the IV bag holder of Cast (see IV Hanger- Ceiling Mount- Rubber) additionally teaches an alternate IV hook (IV Hook- Spotlight Hook), that comprises a base (portion that hook extends from) with an arm (flange that pivotally attaches the black closing gate), and a closing member (black gate) pivotally engaged to a first end of the first arm of the base portion (as depicted) to form a holding 
	
Regarding Claim 2, Cast and FMA combined teach the intravenous fluid bag hanger according to claim 1, and Cast further teaches wherein the double-sided carabiner forms a hub between the first holding region and the second holding region, and the handle rotates in the hub (see right lower figure depicting the cylindrical axle within the hub).  

Regarding Claim 3, Cast and FMA combined teach the intravenous fluid bag hanger according to claim 2, and Cast further teaches wherein the hub forms a rounded 
.  
Regarding Claim 4, as best understood, Cast and FMA combined teach the intravenous fluid bag hanger according to claim 1, and FMA further teaches wherein a loop of one of the one or more intravenous fluid bags fits over the distal portion of the first end or the distal portion of the second end (loop of fluid bag can be placed over the end of each hook and the closing member would be pushed inwardly to allow the bag loop to enter the holding region).  

Regarding Claim 5, as best understood, Cast and FMA combined teach the intravenous fluid bag hanger according to claim 4, and FMA further teaches wherein the distal portion of the first end provides a ramp to the first closing member or the distal portion of the second end provides a ramp to the second closing member (as loop of bag is placed over the end of the hook, the end of the hook creates a ramp to the closing member which is then pushed inwardly to allow the IV bag to enter the holding region).  

Regarding Claim 6, Cast and FMA combined teach the intravenous fluid bag hanger according to claim 1, and Cast further teaches wherein the handle includes first and second elongate members (vertical members in upper right figure) that join with both an axle of the handle (at an upper end; cylindrical axle depicted in lower right 

Regarding Claim 7, Cast and FMA combined teach the intravenous fluid bag hanger according to claim 1, and Cast as modified by FMA further teaches wherein the first closing member and the second closing member angle toward and contact the central member in a closed position (if each hook of Cast is modified with a closing member as taught by FMA, the closing members then each angle toward and contact the respective hook, with the hooks and lower end of base defining the central member).

Regarding Claim 13, Cast and FMA combined teach the intravenous fluid bag hanger according to claim 1, and Cast teaches further comprising a housing (“rectangular housing), wherein the handle is configured to pivot or rotate between the storage and the deployed positions with respect to the housing (“IV Bag Holder can be put away into the recessed area of the casting”), and wherein the double-sided carabiner is mounted to the housing (hook structure mounted within recess of housing as depicted, and thereby modifying Cast with FMA would result in the double-sided carabiner mounted to the housing).  

Regarding Claim 14, as best understood, Cast and FMA combined teach the intravenous fluid bag hanger according to claim 1, and Cast further teaches wherein a base portion of the double-sided carabiner is configured to mount to a ceiling of the 

Regarding Claim 15, Cast and FMA combined teach the intravenous fluid bag hanger according to claim 1, and Cast further teaches wherein the intravenous fluid bag hanger provides for one-handed operation by a user (IV bag can be placed onto hook with one hand).  

Regarding Claim 16, Cast and FMA combined teach the intravenous fluid bag hanger according to claim 1, and Cast and FMA combined further teaches wherein the first closing member is biased to a closed position to form the first holding region, and the second closing member is biased to a closed position to form the second holding region (since the dual hooks of Cast is modified as a dual-sided carabiner by FMA, each closing member defines the respective holding region).  

Regarding Claim 17, Cast teaches an intravenous fluid bag hanger (IV2008), comprising:
a housing (“Rectangular Housing”); 
a handle (Rubber IV Bag Holder”) comprising an axle (cylindrical axle depicted in lower right figure), the handle configured to pivot or rotate between storage and deployed positions with respect to the housing (“IV Bag Holder can be put away into the recessed area of the casting”); 70992835.8PATENT Attorney Docket No. 010301-637354 Filed Via EFS Web 

Cast does not teach that the double-sided hook is a double-sided carabiner, the base portion integral with a first arm and a second arm; a first closing member is pivotally engaged to a first end of the first arm of the base portion, the first closing member is biased to a closed position, wherein a closing end of the first closing member abuts or contacts a first end of a central member, wherein a second closing member is pivotally engaged to a second end of the second arm of the base portion, and the second closing member is biased to a closed position, wherein a closing end of the second closing member abuts or contacts a second end of the central member.  
However, FMA, which also teaches the IV bag holder of Cast (see IV Hanger- Ceiling Mount- Rubber) additionally teaches an alternate IV hook (IV Hook- Spotlight Hook), that comprises a base (portion that hook extends from) with an arm (flange that pivotally attaches the black closing gate), and a closing member (black gate) pivotally engaged to a first end of the first arm of the base portion (as depicted), the first closing member is biased to a closed position (“spring-loaded”), wherein a closing end (end that contacts hook) of the closing member abuts or contacts a first end of a central member (hook). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the intravenous fluid bag holder of Cast having two hooks extending in opposing directions could be modified by the carabiner hook taught by FMA so that each of the hooks comprise respective arms/closing members as taught by FMA (creating a double-sided carabiner with first and second closing members contacting a central member defined by the two hook portions 

Regarding Claim 18, Cast and FMA combined teach the intravenous fluid bag hanger according to claim 17, and FMA further teaches wherein the first closing member and the second closing member angle toward the central member at approximately 15 degrees to approximately 60 degrees (see Figure where black closing gate extends towards the hook (central member) from the base reasonably around a 45 degree angle).  

Regarding Claim 19, Cast and FMA combined teach the intravenous fluid bag hanger according to claim 17, and Cast as modified by FMA teaches wherein the first end and the second end extend from the central member (end of each hook), wherein the closing end of the first closing member abuts or contacts the first end of the central member between a distal portion of the first end and the central member (see Figure of FMA that shows the end of the hook extends past farther than the end of the black gate); wherein the closing end of the second closing member abuts or contacts a second end of the central member between a distal portion of the second end and the central member (see Figure of FMA that shows the end of the hook extends past farther than the end of the black gate).  



Allowable Subject Matter
Claim 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The Examiner notes that while these claims are indicated as having allowable subject matter, these claims are unclear and therefore are rejected under 35 U.S.C. 112(b). Amending the scope of the claims may alter the allowability of the claims. The Examiner suggests focusing on the structure, orientation, and mounting of the carabiner to overcome the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US 4,044,983 (Francis) and US 4,367,859 (Lamon) both teach retractable ceiling-mounted IV bag holders used in ambulances. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632